 

i

us CLERK

 

ots Aan « « deny Tie

[Dane eatin a Athen To oR he

¢

 

 

 

vie On RDI RAL LMA rer 1 lan ve ee
a eS ‘So Dccme ae
fear aDlnoe) Me 1 heme a Seek
_ AF the 2 oo. he coven Re Good feet Wao
che ee Moe ert fon Bho ee

 
   

Case 20-10343-LSS Doc 4756 Filed 05/21/21 Page1of4

Pil Eps
Sect Rea

R ee
TSTRICT OF recA

Seneca . oe

Sap Soe

  

 

 
 

 

Case 20-10343-LSS Doc 4756 Filed 05/21/21 Page 2of4

. [ans wie wer 2 een oAnd, Were. -
Lhd th Ww) oO Dacure ane) GF WrrTZh ‘ea ag
bart aroma
00 Punere sv may rar Somes, a wht wag
BA peela dD be The, towbar 01 wy eran oy over
[Her wheke Boy Sect Dipl wee he ott Tele
oy the nD De? Saerte ad Cer beter,

Lon WO, va! arth) oN thy. ,
We Ware wo albino PE owt links hee,

Wows a pord) where he Lar mare amuagl vaal? of
Wea er hes pod or he pul syamens LI F chmod
Roar Ban cot, T Seren SH wvee one of Dre Kudlo.

Capt ogee) Socmemaig end TE He othe,
owe weal eT wiles Tle yamngen ond) Ke one

 

LA) om OW wy OL he CLE.

Leck KD wre theaan te Tay um a ty, aS,
Se P ambled) oy anyon LD weg A oe oe ConT ww a
bly ana Corner pray

  

LT wes Clean 2 at. ge ‘ .
8 a

am a cert aoe oy Re Cre 01 Wag olay.
 

Case 20-10343-LSS Doc 4756 Filed 05/21/21 Page 3of4

_ SG trod quer Lo hod Gl. omegamns, PH

oy at all beck. -

2 yea Ck

a. , AK 64 be Wrenng. nino, ~Ro mpd i —.
149 ae Be Sanit rat ocd h wea whee

——. .. Aer te + ee ee,

  

 

 

 

 

 
Case 20-10343-LSS Doc 4756 Filed 05/21/21 Page 4of4

 

~—- ee: mati

CHAMPAIGN IL 618

15. MAY 2021. PM5-b +

Sours. Sable, Silverton

BSA Bowkucley Cone

BAY Wek Sta, Le er

Wigton VA [480 \ v

iseci-scvs4o3

i

peep bed] gf yy FEFD so ghbed fgg T beg of fy efed dp agg le foe tf dpa! |

 
